Citation Nr: 1105084	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  06-01 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

2.  Entitlement to an increased evaluation for postoperative 
residuals of right femur fracture with right lower extremity 
shortening, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for low back strain 
with degenerative changes, currently evaluated as 40 percent 
disabling.

4.  Entitlement to a total disability rating for compensation on 
the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of September 2005 and May 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).  

In its May 2009 decision, the Board remanded the issue of 
entitlement to service connection for a right knee disability.  
Service connection was ultimately granted in a June 2010 rating 
decision.  As that action constitutes a full grant of the 
benefits sought on appeal, the issue is no longer before the 
Board.

The issue of entitlement to a total disability rating for 
compensation on the basis of individual unemployability (TDIU) is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service treatment records show no complaints of 
cervical spine pain or a diagnosed cervical spine disability.  

2.  Degenerative disc disease and degenerative joint disease of 
the cervical spine at C5-C7 levels is currently diagnosed.

3.  The evidence of record does not relate the Veteran's cervical 
spine disability to his military service, or on a proximate basis 
to a service-connected disability.

4.  The Veteran's postoperative residuals of right femur fracture 
with right lower extremity shortening, is manifested by right leg 
shortening 0.75 inches in length, and no more than moderate right 
hip or knee disability.

5.  The Veteran's low back strain with degenerative changes is 
manifested by flexion of the thoracolumbar spine to 45 degrees at 
worst, with no evidence of associated neurological abnormalities 
or documented incapacitating episodes of intervertebral disc 
syndrome.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc 
disease of the cervical spine have not been met.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2010).

2.  The criteria for an increased rating for postoperative 
residuals of right femur fracture with right lower extremity 
shortening have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5255 (2010).

3.  The criteria for an increased rating for low back strain with 
degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  A June 2005 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Moreover, the Veteran was notified of regulations pertinent to 
the establishment of an effective date and of the disability 
rating in a March 2006 letter.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  The Veteran stated in September 2005 that his 
physician linked his cervical spine disability to his military 
service or to his service-connected right femur and/or low back 
disabilities; a July 2010 letter to the Veteran asked him to 
provide a written copy of that statement, but the record does not 
reflect that the Veteran sent in this statement or otherwise 
responded.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not indicated, and the record does not contain 
evidence, that he is in receipt of disability benefits from the 
Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA 
examinations were conducted in August 2005, April 2009, August 
2009, and July 2010; the Veteran has not argued, and the record 
does not reflect, that this examination was inadequate for rating 
purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  The August 2005 bones examination, April 
2009 VA spine and bones examinations, and July 2010 joints and 
spine examinations, evaluated the Veteran's service-connected 
right femur and thoracolumbar spine disabilities, measuring range 
of motion of the joints, examining for scars, and determining the 
overall severity of those disabilities.  The August 2009 spine 
examination examined the Veteran with respect to his cervical 
spine disability, reviewed the documented history of his 
disability, and provided a nexus opinion complete with rationale 
for the conclusion stated.  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Cervical Spine Claim

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Establishing service connection generally 
requires medical or, in certain circumstances, lay evidence of 
(1) a current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis 
for a disability that is shown to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) (additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected disorder is 
also compensable under 38 C.F.R. § 3.310).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  The benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).

The Veteran's service treatment records show no complaints of 
cervical spine pain or a diagnosed cervical spine disability.  
Subsequent to service, a May 1997 private cervical spine x-ray, 
which was conducted after the Veteran had reported cervical 
muscle spasms, showed subluxation at the level of C6-C7 with 
significant narrowing of the intervertebral disc space, and 
widening of the interspinous space at C6-C7.  The September 1998 
VA spine exam report also noted the Veteran's report that he was 
seeing a private physician for a neck problem. 

At the August 2009 VA spine examination, the Veteran reported 
that he injured his neck on a training exercise while on active 
duty in Germany in 1984, followed by traction for several weeks.  
He currently experienced intermittent pain and spasms, but no 
associated neurologic symptoms.  The examiner diagnosed normal 
cervical spine examination with mild degenerative disc disease 
and degenerative joint disease at the C5-C7 levels, as shown on 
x-ray.

The August 2009 VA examiner concluded that the Veteran's cervical 
spine disability was not directly related to his military 
service, as there was no evidence of an inservice neck injury in 
the service treatment records.  He also concluded that the 
Veteran's cervical spine complaints were not related to his 
lumbosacral strain or his right femur fracture residuals, because 
there is no basis for such a relationship in medical literature.  
This opinion considered the Veteran's entire documented medical 
history, to include that the claimed neck injury treatment is not 
documented in the service treatment records.  It also relied on 
the holdings of the prevailing medical literature in determining 
that the Veteran's cervical spine disability was not related to 
either his right femur disability or his low back disability.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The documentary evidence of record supports the VA examiner's 
opinion.  As noted, the Veteran reported in August 2009 that he 
sustained a neck injury in 1984 and was in traction for several 
weeks.  Even assuming, however, that the Veteran's neck was 
injured during the training exercise in question, the service 
treatment records do not show any documented treatment for the 
injury, or that a neck disability was diagnosed at any time in 
1984 or thereafter.  This calls the credibility of the Veteran's 
lay statements into question.  Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006).  

There is also no treatment for a neck disability between the 
Veteran's service separation in May 1985 and the time of the May 
1997 private cervical spine x-ray.  Indeed, statements with 
respect to continuity of symptomatology are ordinarily credible 
lay evidence, even without contemporaneous evidence to confirm 
those statements.  Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran filed claim for a lumbar spine 
disability in August 1985 and October 1990, and did not indicate 
at that time, or any time prior to July 1997, that he felt he had 
a neck disability that originated in service.  Coburn, 19 Vet. 
App. at 432.  Indeed, he did not report neck symptoms at the 
August 1995 or October 1996 VA spine examinations, or count his 
neck condition among his medical problems in his April 1986 
statement in support of claim.  Id.  For these reasons, the 
evidence does not support the Veteran's claim for service 
connection for a cervical spine disability.

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and service connection is not warranted.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Rating Claims

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities (Schedule), which is based on 
the average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2010).  Pertinent regulations do not require that 
all cases show all findings specified by the Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21 (2010).  Where the Rating Schedule does not provide for a 
noncompensable evaluation for a diagnostic code, a noncompensable 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

Although the evaluation of a service-connected disability 
requires a review of a veteran's medical history with regard to 
that disorder, the primary concern in a claim for an increased 
evaluation for service-connected disability is the present level 
of disability.  VA is directed to review the recorded history of 
a disability in order to make a more accurate evaluation; 
however, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  VA has a duty to consider the possibility of 
assigning staged ratings in all claims for increase.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Right Femur Fracture

The Veteran's right femur fracture is rated 20 percent disabling 
under the criteria of Diagnostic Code 5255.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.  A 20 percent rating is assigned when there 
is malunion of the femur with moderate knee or hip disability.  
Id.  A 30 percent rating is assigned when there is malunion with 
marked knee or hip disability.  Id.  A 60 percent rating is 
assigned when there is fracture of the surgical neck of the 
femur, with false joint; or, fracture of the shaft or anatomical 
neck of the femur with nonunion, without loose motion, and 
weightbearing preserved with the aid of a brace.  Id.  Terms such 
as "moderate" and "marked" are not defined in the VA Rating 
Schedule; rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (2010).

At the April 2009 VA bones examination, the impression was 
fracture of the right femur with status postoperative repair in 
1984, with continued leg and right hip pain, constituting a 
moderate disability.  Importantly, the examiner noted that there 
was no deformity or malunion of the femur, only tenderness and 
painful motion of the right hip.  At the July 2010 VA joints 
examination, a lesser level of disability was found; on physical 
examination, there was no swelling, pain, weakness, or limitation 
of motion, and the right and left thighs were of equal length and 
circumference of muscle.  Thus, the Board finds that the 
Veteran's right femur disability manifests as no more than a 
moderate disability of the knee or hip. 

Because the record reflects that the Veteran's right femur 
disability results in shortening of the right lower extremity, 
entitlement to a separate evaluation under Diagnostic Code 5275, 
for shortening of the bones of the lower extremity, has been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.71a, 
Diagnostic Code 5275.  For a separate rating to be granted, the 
affected lower extremity must measure at least 2.3 centimeters 
(approximately 1.25 inches) less than the opposite lower 
extremity.  However, at the August 2005 and July 2010 VA 
examinations, the Veteran's legs measured the same length; at the 
May 2008 and April 2009 VA examinations, the Veteran's right leg 
measured 0.75 inches shorter than his right leg.  Because the 
right lower extremity has not measured at least 2.3 centimeters 
shorter than the left lower extremity, a separate rating cannot 
be awarded under Diagnostic Code 5275.

Service connection is also already in effect for separate right 
knee and right hip disabilities under the provisions of 
Diagnostic Codes 5252 and 5099-5003, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5099, 5252 (2010).  Additionally, 
consideration has been given to the right leg scar noted at the 
August 2005 VA examination.  However, that examiner noted that 
the right femur scar measured 8 centimeters and was well-healed 
without tenderness or retraction on examination.  There is also 
no evidence that it was unstable or manifested by any of the 
other qualifying characteristics such that a separate evaluation 
for that scar is warranted.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7801, 7802, 7803, 7804, 7805 (2010).

Because the Veteran's right femur disability is manifested by no 
more than a moderate disability, and his right femur scar and 
right lower extremity shortening do not merit a separate 
evaluation, the preponderance of the evidence is against his 
claim.  There is no doubt to be resolved, and an increased rating 
is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Low Back Strain

The Veteran's low back strain is rated as 40 percent disabling 
under the criteria of Diagnostic Code 5237.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  Spine disorders are evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula), which provides for a 40 percent rating 
when there is forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable anklyosis of the entire 
thoracolumbar spine; a 50 percent rating when there is 
unfavorable anklyosis of the entire thoracolumbar spine; and the 
maximum 100 percent rating when there is unfavorable anklyosis of 
the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  

The August 2005, April 2009, and July 2010 VA examination reports 
each reflect that on range of motion testing, the Veteran had 
some range of motion of his thoracolumbar spine; none of these 
examiners indicated that anklyosis of the thoracolumbar spine was 
present.  38 C.F.R. § 4.71a, General Rating Formula.  Because 
unfavorable anklyosis of the thoracolumbar spine is not shown, 
the evidence does not support greater than a 40 percent rating 
under the General Rating Formula.

Any objective neurological abnormalities associated with a 
service-connected spine disability evaluated under the General 
Rating Formula, including but not limited to bowel or bladder 
impairment, are to be rated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(1).  

The Veteran reported radiation of pain from his back into his 
right hip at the August 2005 VA bones examination, into his 
bilateral calves at a May 2008 VA outpatient visit, and through 
his right hip, leg, and toes at a July 2008 VA outpatient visit.  
A May 2008 private treatment record also generally noted the 
Veteran's report of lumbar radiculopathy.  However, this 
radiculopathy was not reproduced on physical examination at the 
July 2010 VA spine examination;  the deep tendon reflex test 
results were 2+ bilaterally, and the Veteran had full muscle 
resistive strength in the lower extremities, with no loss of 
sensation to his thighs, legs, or feet.  There was no objective 
evidence in the record of bladder or bowel dysfunction, to 
include the Veteran's denial at an October 2005 VA outpatient 
visit that he experienced these symptoms.  As such, a separate 
evaluation for neurological abnormalities is not warranted.  38 
C.F.R. § 4.71a, General Rating Formula, Note (1).

Because the General Rating Formula is identical for all 
Diagnostic Codes pertaining to the spine other than for 
intervertebral disc syndrome, consideration of other relevant 
diagnostic codes pertaining to the spine is not required.  See 
Schafrath; 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 5238, 
5239, 5240, 5241, and 5242 (2010).  

The April 2009 and July 2010 VA examiners diagnosed degenerative 
disc disease of the lumbar spine with back pain and bilateral leg 
radiation.  The provisions of 38 C.F.R. § 4.71a instruct that 
intervertebral disc syndrome be rated under the General Rating 
Formula or under the Formula for Rating Intervertebral Disc 
Syndrome, whichever method results in the higher evaluation when 
all disabilities are combined under 38 C.F.R. § § 4.25.  The 
decision above has found that the evidence of record supports no 
more than a 40 percent rating under the General Rating Formula, 
but no separate evaluations for related neurologic abnormalities.  
Thus, the "combined" evaluation is also 40 percent disabling.  
38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome rates 
intervertebral disc syndrome either on the total duration of 
incapacitating episodes over the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral 
Disc Syndrome.  An incapacitating episode is defined as a period 
of acute signs and symptoms due to intervertebral disc syndrome 
that required bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  
The August 2005 VA bones examination report noted that the 
Veteran did not experience any incapacitating episodes in the 
last year, and the April 2009 and July 2010 VA examiners did not 
indicate that the Veteran had experienced incapacitating 
episodes, as defined by Diagnostic Code 5243, at any point in the 
year prior to those examinations.  Id.  Therefore, evaluations 
greater than those assigned under the General Rating Formula 
cannot be assigned under the Formula for Rating Intervertebral 
Disc Syndrome.

Because there is no evidence of anklyosis of the spine, related 
neurologic abnormalities, or incapacitating episodes of 
intervertebral disc syndrome, the preponderance of the evidence 
is against the claim.  There is no doubt to be resolved, and an 
increased rating is not warranted.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Extraschedular Consideration

Consideration has also been given regarding whether either of the 
assigned schedular evaluations are inadequate, requiring that the 
RO refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extraschedular evaluation where a service-connected disability 
presents an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2010).  
An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorders, but the medical evidence 
reflects that those symptoms are not present in this case.  The 
diagnostic criteria also adequately describe the severity and 
symptomatology of the Veteran's disabilities.  He has not 
required hospitalization during the appeal period, and marked 
interference of employment beyond that contemplated by the 
assigned ratings has not been shown.  Therefore, the Veteran's 
disability picture is contemplated by the Rating Schedule and no 
extraschedular referral is required.






ORDER

Service connection for degenerative disc disease of the cervical 
spine is denied.

An an increased evaluation for postoperative residuals of right 
femur fracture with right lower extremity shortening is denied.

An increased evaluation for low back strain with degenerative 
changes is denied.


REMAND

A TDIU claim is part of an increased rating claim when such claim 
is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  While a May 2008 VA outpatient treatment record reflects 
that the Veteran was still employed, he alleged at an October 
2008 VA outpatient visit and at the August 2009 VA joints 
examination that he had recently been laid off due to the 
excessive sick time he had to take to deal with his service-
connected back condition, and asserted at the July 2010 VA 
examination that he was not currently working due, in part, to 
his service-connected right femur disability.  As such, the 
question of TDIU is raised by the record, and it is appropriate 
for the Board to address this matter.  

However, the record does not contain an opinion as to whether the 
Veteran's service-connected disabilities alone, and not in 
conjunction with his nonservice-connected disabilities to include 
his asthma, make him unemployable for VA purposes.  Such an 
opinion must be obtained.

Accordingly, the issue of entitlement to TDIU is remanded for the 
following actions:

1.   Schedule the Veteran for an examination 
to determine whether his service-connected 
disabilities result in unemployability.  The 
claims file and a copy of this Remand must be 
made available to and reviewed by the 
examiner.  Following a review of the service 
and postservice medical records, the VA 
examiner must state whether the Veteran is 
unable to obtain or retain employment due 
solely to his service-connected disabilities, 
consistent with his education and 
occupational experience, irrespective of age 
and any nonservice-connected disabilities.  
The opinion must be based on the review of 
the claims file, to include the multiple VA 
examination reports of record.  A complete 
rationale must be provided for any opinions 
expressed.  The report must be typed.

2.  Notify the Veteran that it is his 
responsibility to report for the examination 
and to cooperate in the development of the 
claim and that the consequences for failure 
to report for a VA examination without good 
cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2010).  If the 
Veteran does not report for the 
aforementioned examination, obtain 
documentation showing that notice scheduling 
the examination was sent to the last known 
address of record, and indicate whether any 
notice that was sent was returned as 
undeliverable.

3.  After undertaking the development above, 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
provide a supplemental statement of the case 
to the Veteran and his representative, and an 
appropriate period of time in which to 
respond.  Thereafter, return the appeal to 
the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


